Woodward, J.:
There does not appear to be any serious question that the claimant would be entitled to the award which has been made in this case, except for the fact that the present claimant, as administratrix of the estate of her decedent, brought an action in the Supreme Court to recover for the death of the intestate, in which action she was defeated upon the merits, and it is now urged that having elected to sue, the claimant has made an election which operates as a bar to this proceeding under the Workmen’s Compensation Law.
The complete answer to this contention, it seems to us, is the fact that “ Clementina Balais, as administratrix of the goods, chattels and credits of Giacomo Balais, deceased,” is, in law, an entirely different person from “ Clementina Balais and minor dependents ” making a claim for compensation under the Workmen’s Compensation Law. “ It has been repeatedly held,” say the court in Leonard v. Pierce (182 N. Y. 432), “ that persons suing or being sued in their official or representative capacity are, in contemplation of law, distinct persons, and strangers to any right or liability as an *410individual, and consequently a former judgment concludes a party only in the character in which he was sued. If the judgment was for or against an executor, administrator, assignee or trustee, it would not preclude him, in an action affecting him personally, from disputing the findings or judgment, although the same questions are involved.”
Not only are the parties different, but the subject-matter involved is different. In the one case the statute provides a definite sum to each dependent, based upon the actual or constructive earning power of the decedent at the time of the accident, without reference to negligence, while in the other the jury are permitted only to give “ a fair and just compensation for the pecuniary injuries, resulting from the decedent’s death, to the person or persons, for whose benefit the action is brought ” (Code Civ. Proc. § 1904), and the amount is to be distributed as though it constituted a part of an unbequeathed estate. (Code Civ. Proc. § 1903.)
We are of the opinion that the election of an administratrix cannot be a bar to a claim on behalf of the individuals who are given definite rights under the statute, and that the award should not be disturbed.
The award should be affirmed.
Award unanimously affirmed.